Citation Nr: 1628777	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to November 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim for an acquired psychiatric disorder, to include PTSD, was then remanded for further development in a February 2012 Board decision.  The Board then bifurcated this claim in a February 2013 decision; granting the Veteran's claim for PTSD and remanding a claim for an acquired psychiatric disorder, other than PTSD, for further development.  The Veteran's claim for an acquired psychiatric disorder, other than PTSD, is now back before the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran's current acquired psychiatric disorder, other than PTSD, to include a depressive disorder and a substance abuse disorder, are related to service and are aggravated by and/or related to his service-connected PTSD.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the acquired psychiatric disorder, other than PTSD, to include a depressive disorder and a substance abuse disorder, is proximately due to, the result of, or aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran's service treatment records show no diagnosis of or treatment for an acquired psychiatric disorder during service.   The Veteran's October 1977 separation examination reports a normal psychiatric system, with nothing relevant noted.

The Veteran's Social Security Administration records reveal that the Veteran was diagnosed with a mood disorder, secondary to severe and chronic neck and back pain, which are not service-connected.  However, in this regard, the Board finds that the Veteran has offered credible testimony that he did not report the in-service sexual trauma for a number of years as he felt ashamed in doing so. 

In March 2005, the Veteran reported experiencing a military sexual trauma at an appointment with his VA medical center.  The assessment at that time by the staff psychiatrist was PTSD as a result of the military sexual trauma and depression secondary to PTSD.  The Veteran's VA medical center records then continue to document symptoms of and treatment for PTSD, depression, and substance abuse.  A diagnosis of bipolar disorder was noted in September 2008.  

In August 2008, one of the Veteran's treating doctors at the VA medical center, Dr. T.M., provided a medical opinion in support of the Veteran's claim.  Dr. T.M. stated that he had treated the Veteran for PTSD from military sexual trauma since March 2005 and noted that the Veteran displayed classic symptoms, with expected progression of PTSD, related mood disorder, and a substance dependency issue.   He then opined that the Veteran's mental disorders were at least as likely as not the direct result of sexual trauma while on active duty.  While Dr. T.M. acknowledged that he did not review the Veteran's service treatment records, he reported that other available medical records had been reviewed.

The Veteran was afforded a VA examination in connection with his claim in August 2012.  The examiner diagnosed the Veteran with depressive disorder and polysubstance abuse and opined that it would be resorting to mere speculation to opine as to whether the Veteran's depressive disorder began in or was related to his active service.  No rationale was provided for this opinion and the examiner failed to adequately address the Veteran's testimony regarding the in-service trauma.

As the August 2012 VA examination was inadequate, the RO sought an addendum opinion.  In October 2012, a VA examiner reviewed the claims file and opined that the Veteran's depressive disorder was not caused by or related to his military service.  In support of this opinion he noted that there was no objective evidence that a depressive disorder was diagnosed in-service or that a personal assault had occurred in-service.  The examiner also noted that the Veteran's substance abuse was possibly contributing to the depressed mood.  The Board previously found that the October 2012 addendum opinion was inadequate in that it failed to consider the Veteran's testimony regarding the in-service assault and subsequent depression.  The Board also notes that a lack of objective evidence of a sexual assault in the service treatment records is not a bar to such a claim and in fact, the Board granted service connection for PTSD, based upon the occurrence of such an assault, in a February 2013 decision.

The Veteran then underwent another VA examination in August 2015 in support of his claim for an acquired psychiatric disorder other than PTSD.  At that time, the examiner diagnosed the Veteran with an opioid use disorder and an unspecified depressive disorder.  He referred the AOJ to the August 2012 and October 2012 medical opinions already of record and opined that he was not reversing his opinion as to the PTSD and again noted that there was no objective evidence of an in-service assault.  The Board notes that 2015 VA examiner failed to consider the Veteran's testimony, failed to provide an opinion as to the depressive disorder as requested by the Board and again improperly dismissed the in-service assault.  As such, the August 2015 VA examination is inadequate and without probative value in this case.

The Board then obtained a VHA opinion from psychologist Dr. W.B. in May 2016.  Dr. W.B. reviewed the record and noted that there were various mental health diagnoses of record, but opined that the consistent themes were PTSD, which has already been service-connected, depressive disorder, and substance abuse.  He then opined that the Veteran's depressive disorder and substance abuse disorder were aggravated by or related to the Veteran's PTSD.  In support of this opinion, he noted that the disorders are indicated by the Veteran's testimony with regard to his behaviors after the in-service trauma.  He cited to medical records in evidence which note that the chronic PTSD, related mood disorder, and substance dependency followed an expected progression from the sexual assault.  He also cited to the DSM-5 and noted that individuals with PTSD are 80 percent more likely than those without PTSD to have symptoms that meet diagnostic criteria for at least one other mental disorder, to include depressive disorder and substance use disorders.  Dr. W.B. also noted that aggravation of interrelated and diagnosed psychiatric disorders is more likely than not to occur in Veterans diagnosed with PTSD secondary to sexual trauma.  Finally, Dr. W.B. noted that the long history of mental health issues and symptoms discussed in the Veteran's VA medical records is consistent with the comorbities and functional consequences of PTSD.

Upon review of the evidence, the Board finds that the August 2012, October 2012 and August 2015 VA examinations have limited probative value in this case, as none of the examinations adequately considered the Veteran's testimony and the August 2012 and August 2015 examinations failed to provide medical opinions regarding the depressive disorder.  On the other hand, Dr. W.B. provided medical opinions that were supported by a discussion of the Veteran's testimony and medical history, as well as a relevant medical literature.  As such, the Board finds that the May 2016 VHA medical opinion is more probative evidence in this case.  

Accordingly, the Board concludes that service connection for acquired psychiatric disorders, variously diagnosed, including a depressive disorder and a substance abuse disorder, is warranted.  Although the clinician in May 2016 did not see evidence of bipolar disorder, he indicated that Veteran's symptoms were contemplated by depressive, mood or adjustment disorders and that his cluster of disorders was related to service and the service-connected PTSD.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, including depressive disorder and substance abuse disorder, as secondary to PTSD is granted.




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


